This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 IRIS PARTIDA,

 3          Petitioner-Appellant,

 4 v.                                             No. 31,460

 5   MOTOR VEHICLE DIVISION,
 6   DEPARTMENT OF TAXATION
 7   AND REVENUE, STATE OF NEW
 8   MEXICO, KEITH PERRY, Director,

 9          Respondent-Appellee.

10 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
11 John A. Dean, District Judge

12 Victor Titus
13 Farmington, NM

14 for Appellant

15 N.M. Taxation and Revenue Department
16 Julia A. Belles
17 Santa Fe, NM

18 for Appellee

19                                 MEMORANDUM OPINION

20 FRY, Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the third calendar notice.

2 No memorandum opposing summary reversal has been filed, and the time for doing so has

3 expired.

4   {2}   IT IS SO ORDERED.



5
6                                           CYNTHIA A. FRY, Judge

7 WE CONCUR:



8
9 MICHAEL D. BUSTAMANTE, Judge


10
11 M. MONICA ZAMORA, Judge




                                              2